Citation Nr: 0528969	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  96-48 911A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine and left sacroiliac (SI) 
joint.

2.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure.

3.  Entitlement to an initial disability rating in excess of 
70 percent disabling for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In its decision, the RO denied service 
connection for a skin condition, headaches, infertility, a 
nervous condition, and a back condition.  Service connection 
was awarded for impotence in August 1999 and for headaches in 
May 2005.  As such, the claims are no longer in appellate 
status.  

The Board notes that in May 2005, the RO bifurcated the back 
claim and awarded service connection for chronic myofascial 
strain of the lumbar paraspinal muscles.  However, the RO 
continued to deny service connection for DJD of the lumbar 
spine and left SI joint.  The veteran has not withdrawn his 
claim for DJD and thus, it remains in appellate status.

This matter also comes before the Board on appeal from a 
December 1997 Hearing Officer Decision, which granted service 
connection for PTSD and assigned a 30 percent disability 
rating effective August 1995.  The veteran is appealing the 
original assignment of the 30 percent evaluation following 
the award of service connection for PTSD.  As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In an April 1998 rating decision, the veteran's PTSD was 
increased to 50 percent disabling retroactive to the original 
grant of service connection.  In May 2005, the disability 
evaluation was increased to 70 percent disabling again 
retroactive to the original grant of service connection.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim 
for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded).  The veteran has not withdrawn 
his increased rating claim for PTSD and as such, it remains 
in appellate status.

The veteran presented testimony before the RO February 1997, 
November 2000, and February 2005.  The transcripts have been 
obtained and associated with the claims folder. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  DJD of the lumbar spine and left SI joint was not 
incurred during the veteran's active military service nor did 
it manifest in the year following his separation from said 
service.

3.  The veteran served in Vietnam from March 1967 to March 
1969.  

4.  There is no competent medical evidence of chloracne 
having manifested itself to a degree of 10 percent or more 
within the year following the last date the veteran served in 
the Republic of Vietnam.  
5.  A skin condition is not causally or etiologically related 
to an injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.

6.  Prior to November 7, 1996, the veteran's PTSD did not 
result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in profound retreat from mature behavior, or the 
veteran was demonstrably unable to obtain or retain 
employment.

7.  From November 7, 1996, the veteran's PTSD has not been 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159.

2.  The criteria for the establishment of service connection 
for DJD of the lumbar spine and left SI joint are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.

3.  The criteria for the establishment of service connection 
for a skin condition, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1110, 1112(c), 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.

4.  The criteria for an initial disability evaluation in 
excess of 70 percent for PTSD have not been met.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.130, 
Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

While this appeal was pending, the VCAA was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of these claims by the RO (the "AOJ" 
in this case), it was impossible to provide notice of the 
VCAA before the initial adjudication in this case.  
Nevertheless, during the course of this appeal, the RO did 
provide the veteran with letters, which meet the notification 
requirements of the VCAA, including letters dated in November 
2000, July 2003, April 2004, and May 2004, prior to 
readjudicating his claims in the January 2002, January 2003, 
September 2003, November 2003, and May 2005, supplemental 
statements of the case (SSOC).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

First, while notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument over the 
years in support of his claims, including in testimony at RO 
hearings in February 1997, November 2000, and February 2005.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id.  The Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The RO specifically informed the veteran in the November 
2000, July 2003, April 2004, and May 2004 letters as to what 
kinds of evidence was needed to substantiate the claims for 
service connection for DJD of the lumbar spine and a skin 
condition, to include as due to herbicide exposure.  The 
veteran was informed that evidence necessary to substantiate 
his claim of entitlement to service connection, was (1) 
evidence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  The November 2000 letter notified 
the veteran of the disabilities for which a positive 
association existed due to exposure to herbicides.  

The July 2003 letter notified the veteran in order to 
establish entitlement to an increased evaluation for PTSD; he 
would have to submit evidence showing that his service-
connected disability had gotten worse.  Moreover, the March 
1996, December 1997, April 1998, and May 2005 rating 
decisions, the October 1996 statement of the case (SOC), and 
the April 1998, September 1998, March 1999, January 2000, May 
2000, June 2000, September 2000, January 2002, January 2003, 
September 2003, November 2003, and May 2005 SSOCs 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  

In the May 2004 letter, the veteran was informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim for service connection 
for a back condition.  Even though he was not specifically 
notified to provide any evidence in possession for the 
remaining claims on appeal, the Board finds that he was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VCAA requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, reports of VA examination, and private 
medical records have been obtained in support of the claims 
on appeal.  The veteran provided testimony before the RO in 
February 1997, November 2000, and February 2005.  The 
transcripts have been obtained and associated with the claims 
folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

I.  Service Connection

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Analysis

The veteran contends that he is entitled to service 
connection for DJD of the lumbar spine and left SI joint.  
Specifically, he asserts that he was driving in a convoy in 
Vietnam that was drawing enemy fire, when his truck hit a 
manhole, and he fell to the ground, injuring his low back.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal as to this issue will be denied.

At the outset, the Board notes that at one point in the 
claims process, the veteran alternatively claimed that a pre-
existing back condition was aggravated by his active duty 
service.  See VA Form 21-4138 dated in February 2003.   
However, the veteran's claim was not adjudicated on this 
basis and the evidence of record does not support a finding 
on these grounds.  The veteran is presumed to have been sound 
upon his enlistment into active duty.  38 U.S.C.A. § 1111.

In this matter, the veteran's service medical records are 
wholly devoid of any mention of relevant treatment, symptoms 
or complaints of DJD of the lumbar spine and left SI joint 
associated with the truck incident described above.  Service 
medical records reveal the veteran's August 1966 enlistment 
examination noted a floating lumbar curve.  However, the 
veteran's back was evaluated as normal.  On the corresponding 
report of medical history, the veteran reported recurrent 
back pain. The examiner noted a history of occasional back 
pain, with no reported treatment.  The examiner further 
indicated the veteran was born with rickets.  

In April 1967, the veteran complained of a backache.  There 
was bilateral tenderness to palpation in the upper lumbar and 
lower thoracic areas.  The diagnosis was possible 
pyelonephritis.  In August 1967, the veteran complained of 
mid thoracic pain.  He was diagnosed with muscle pain.  There 
were no further complaints in service.  The veteran reported 
back trouble on his March 1969 Report of Medical History; 
however, there were no diagnoses of a low back disorder, to 
include DJD.     

The first evidence of DJD of the lumbar spine is contained in 
private medical records from St. Joseph's Hospital dated in 
February 1998, some 29 years after the veteran's separation 
from active duty service, and thus, outside the one-year 
presumptive period for arthritis.  38 C.F.R. §§ 3.307, 
3.309(a).  A total body scan showed an asymmetric appearance 
of the SI joints with increased activity on the left believed 
to reflect osteoarthritic changes. Views of the lumbar spine 
showed minimal degenerative arthritic changes of the lumbar 
vertebral bodies.

Additional private medical records have been associated with 
the claims folder.  Treatment notes from Dr. EPC indicate the 
veteran was treated for DJD with radiculopathy between 1998 
and 2000.  A letter from Dr. DLL dated in March 2001 reveals 
the veteran was a patient from 1988 through 1994.  He noted 
the veteran was treated on several occasions for low back 
pain, which was felt to be musculoskeletal.  Dr. DLL 
indicated the pain responded to non-steroidal anti-
inflammatory medications.  VA outpatient treatment records 
dated between 1999 and 2001 show the veteran complained of 
low back pain. 

Despite evidence of a current diagnosis DJD of the lumbar 
spine and left SI joint, there is no evidence of record to 
substantiate the critical second and third components of the 
Gutierrez inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of DJD of the 
lumbar spine and left SI joint during the veteran's active 
duty service or within one year of his discharge from said 
service.  Further, there was a 29-year evidentiary gap in 
this case between active service and the earliest medical 
evidence of DJD of the lumbar spine and left SI joint. 

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claims that DJD of the lumbar spine and left SI 
joint had its onset in service, which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of DJD of the lumbar spine and left SI 
joint between the period of active duty and the initial 
diagnosis in 1998 is itself evidence which tends to show that 
the claimed disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Moreover, there are negative opinions of record, which are 
contrary to the veteran's current assertions.  Upon VA spine 
examination in December 2001, the veteran was diagnosed with 
sacralization of L5.  The examiner noted that a review of the 
claims folder was devoid of any treatment for a low back 
condition during the veteran's active duty service.  The 
examiner further noted that the first complaints with respect 
to the veteran's back are 15 years post service.  Thus, the 
examiner opined there was insufficient evidence to link any 
service injury to the veteran's present condition. 

Upon VA examination in July 2004, the examiner opined that 
DJD of the lumbar spine was not related to nor caused by the 
veteran's military service.  In an October 2004 addendum 
opinion, the examiner further indicated that it was not 
likely that any current complaints related to the veteran's 
back were related to his military service.  Finally, the 
April 2005 VA examiner opined DJD of the lumbar spine in the 
left SI joint was not likely related to military service, to 
include a fall from a truck. 

While the veteran testified before the RO that DJD of the 
lumbar spine and left SI joint has been present since his 
separation from active service and related thereto, his own 
statements as to the etiology of a disease do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that matters involving 
special experience or special knowledge require the opinion 
of witnesses skilled in that particular science, art, or 
trade).  The Board notes that the veteran's wife offered 
similar contentions in various statements provided by her 
over the years.  Her statements are also not competent 
medical evidence.  Id.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claims, and the appeals must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).     

B.  Skin Condition

The veteran contends that he is entitled to service 
connection for a skin condition.  Specifically, he asserts 
that his claimed skin condition is the result of exposure to 
Agent Orange during his active duty service in Vietnam.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal as to this issue will be denied.

During the pendency of this appeal, on December 27, 2000, the 
President signed HR 1291, the "Veterans Education and 
Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107- (H.R. 1291) (Dec. 27, 2001).

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been meet, which shall be 
explained in greater detail below.  38 C.F.R. § 3.303(a). The 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary. 
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

The veteran's DD-214 indicates that the veteran entered 
service in August 1966 and was discharge in March 1969.  It 
appears that the veteran served in Vietnam from March 1967 to 
March 1969.  The veteran received the Vietnam Service Medal, 
the National Defense Service Medical, and the Republic of 
Vietnam Campaign Medal.  Service personnel records further 
indicate the veteran participated in the Vietnam Counter 
Offensive Phases II and III, the TET Counter Offensive, and 
an un-named Offensive.  Therefore, having served in the 
Republic of Vietnam, the veteran is presumed to have been 
exposed during his period of service to an herbicide agent. 
38 U.S.C.A. § 1116(f). 

However, the Board finds that while the veteran has claimed 
that he has a skin condition, which is associated with 
herbicide exposure, there is no medical evidence of record 
that the veteran has in fact been diagnosed with chloracne or 
other acneform diseases consistent with chloracne.  Instead, 
the veteran has been diagnosed with dermatitis, folliculitis, 
seborrheic keratosis, lichen planus, acne vulgaris, and post-
inflammatory hyperpigmentation.  As such, the veteran does 
not have one of the listed diseases in order to establish 
service connection by presumption, based on herbicide 
exposure.  38 C.F.R. § 3.309(e).  Thus, the Board shall 
proceed with determining entitlement to service connection on 
a direct causation basis.  Notwithstanding the aforementioned 
provisions relating to presumptive service connection, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service medical records show the veteran complained of a rash 
in his groin area in February 1969.   He was treated with 
Tinactin ointment.  There were no further complaints in 
service.  The March 1969 separation examination was negative 
for a diagnosis of a skin condition.  Thus, there was no 
evidence of a chronic skin condition during the veteran's 
active service a showing of continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b).  

The earliest records of post-service treatment for a skin 
condition are dated in 1992 some 23 years after the veteran's 
discharge from service.  At that time Dr. H diagnosed the 
veteran with benign inflamed seborrheic keratosis.  No nexus 
opinion was provided.  Records from the Burleigh Medical 
Clinic note the veteran had contact dermatitis under his arms 
in 1993.  

VA outpatient treatment records contain multiple treatment 
notes for dermatitis and lichen planus in 1996.  VA 
outpatient treatment records dated in February 2003 noted 
mild xerosis with post inflammatory hyperpigmentation on the 
bilateral lower extremities.   There were also hyperkeratotic 
papules on the left neck and multiple open "comedowns" 
scattered on the face.  VA also noted slightly scaly skin in 
October 2003.  In June 2004, VA outpatient treatment records 
show a diagnosis of seborrheic keratosis and stable acne.
The Board finds the 23-year evidentiary gap in this case 
between active service and the earliest medical evidence of a 
skin condition, constitutes negative evidence against the 
claim because it tends to disprove the assertion that a skin 
condition had its onset in service, which in turn resulted in 
a chronic disability or persistent symptoms thereafter.  
Forshey, 12 Vet App. At 74.  Thus, the lack of any objective 
evidence of a skin condition between the period of active 
duty and the initial diagnosis in 1992 is itself evidence 
which tends to show that the claimed disorder did not have 
its onset in service or for many years thereafter.

Further, upon VA examination in February 2005, the examiner 
diagnosed the veteran with acne vulgaris.  The examiner 
opined it was not related to the veteran's active duty 
service.  The examiner further concluded that it was 
prototypical acne vulgaris and the distribution was not 
particularly characteristic of chloracne.  Post-inflammatory 
hyperpigmentation was determined not to be related to 
service, but most likely related to a vascular deficiency.  
Dermatitis of the hands and periorbital region were without 
eruptions, so the examiner indicated that to provide an 
etiology opinion would be resorting to conjecture.  

Based on a thorough review of the evidence of record, the 
Board concludes that service connection for a skin condition, 
to include as a result of exposure to herbicides, is not 
warranted.  Specifically, there has been no diagnosis of 
chloracne and there has been no showing that a skin 
condition, variously diagnosed as dermatitis, folliculitis, 
seborrheic keratosis, lichen planus, acne vulgaris, and post-
inflammatory hyperpigmentation, is related to a personal 
injury suffered or disease contracted in the line of duty, or 
as a result of exposure to herbicides, during his active 
military service, nor may it be presumed to have so incurred.  
38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Thus, the Board finds the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
condition, to include as a result of exposure to herbicides.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in 
resolution of this claim and his claim must be denied.  
Gilbert, 1 Vet. App at 54.

II.  Increased Rating

Procedural Background

The veteran filed his claim for service connection for 
nightmares and a nervous stomach in August 1995.  The RO 
denied service connection for a nervous condition in March 
1996 on the basis that the claim was not well grounded.  The 
veteran filed his notice of disagreement (NOD) in September 
1996.  While the claim was pending, service connection was 
awarded for PTSD in a December 1997 Hearing Officer decision.  
The RO assigned a 30 percent disability rating effective 
August 1995, the date the veteran filed his claim. The 
veteran disagreed with the initial 30 percent rating and 
initiated the instant appeal.  As such, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson, 12 Vet. App. at 126. 

In April 1998, the RO increased the veteran's PTSD disability 
evaluation to 50 percent disabling retroactive to August 
1995.  In May 2005, the PTSD evaluation was increased to 70 
percent disabling again retroactive to August 1995.  The 
veteran has not withdrawn his increased rating claim and as 
such, it remains in appellate status.  See AB, supra.

General Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . .."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Analysis

The veteran contends that his service-connected PTSD should 
be rated in excess of 70 percent disabling.  Specifically, he 
asserts that a 100 percent rating is warranted for symptoms, 
including nightmares, cold sweats, hypervigilance, 
hyperstartle response, social isolation, and impairment in 
social and occupational functioning.

The criteria for rating mental disorders were amended 
effective November 7, 1996. 
Since the veteran's claim was filed prior to November 7, 
1996, his psychiatric disorder must be evaluated under both 
the old and new criteria, as appropriate, to determine which 
version is more favorable to him.  See VAOPGCPRC 3-00.

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.129 pertaining to social inadaptability provided that 
social integration was one of the best evidences of mental 
health and reflected the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability. Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment and emotional reactions that affect economic 
adjustment, i.e., that produce impairment of earning 
capacity. Id.

Prior to November 7, 1996, the provisions of 38 C.F.R. § 
4.132 pertaining to evaluation of psychiatric disability 
provided that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability. Two of the most important elements to consider 
were time lost from gainful work and decrease in work 
efficiency. Id.

The provisions of 38 C.F.R. § 4.132 provided that the rating 
board must not under evaluate the emotionally sick veteran 
with a good work record, nor must it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  Id.  It was for this 
reason that great emphasis was placed upon the full report of 
the examiner's description of actual symptomatology. Id.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be. Id.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, required that evaluation would be 
based on certain criteria.  A 70 percent rating was assigned 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired.  A 
70 percent rating was also assigned when the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was warranted for the existence of 
one of the following conditions: the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  Hence, these rating criteria set forth 
three independent bases for granting an l00 percent 
evaluation, pursuant to Diagnostic Code 9411. See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

Effective November 7, 1996, a 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's PTSD symptomatology more closely 
approximates the criteria for the currently assigned 70 
percent rating both prior to and from November 1996.  In this 
regard, the Board notes that neither the previous nor the 
amended criteria for rating psychiatric disabilities are more 
favorable to the veteran.

There was no evidence prior to November 1996 that the 
veteran's PTSD resulted in 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior, or the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  A December 
1996 letter from the Vet Center indicated the veteran did not 
receive psychiatric treatment between 1993 and 1996. 

Effective November 7, 1996, with application of the amended 
criteria, the pertinent evidentiary record shows that there 
has been no evidence of the following symptomatology: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).
  
In this regard, while treatment notes from the Vet Center and 
VA outpatient treatment records dated between 1997 and 2005, 
indicate the veteran was plagued with such symptoms as 
nightmares, cold sweats, social isolation, sleepless, 
hyperstartle response, hypervigilance, panic attacks, and 
anger, these are contemplated in the currently assigned 70 
percent rating.  Upon VA examination in March 1997, the 
veteran reported that he was self-employed since 1993 selling 
office supplies, used computers, and large truck parts.  The 
veteran indicated that he stopped physically abusing his wife 
five years prior to the examination.  Objective examination 
showed the veteran was neat, groomed, and dressed in clean 
clothing.  The veteran was alert and oriented. Stream of 
thought was coherent, relevant, logical, and goal oriented.   
He was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 51.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  

Upon VA examination in December 1998, the veteran had an 
improvement in PTSD symptomatology.  He was oriented times 
three and in no acute distress.  He was well groomed.  He 
denied hallucinatory material, obsessive-compulsive thoughts, 
and phobias.  Insight and judgment were stable.  The veteran 
continued to be self-employed.  He was assigned a current GAF 
of 60 and a 65 for the past year.  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
have some meaningful interpersonal relationships.  

VA outpatient treatment records dated in April 1999 show the 
veteran denied delusions and hallucinations, as well as 
suicidal and homicidal ideation.  He was assigned a GAF of 
65, again indicative of only some mild symptoms.  

While a letter from the Vet Center dated in May 1999 noted a 
GAF of 41-50, which reflected serious symptoms or any serious 
impairment in social, occupational or school functioning, 
this is consistent with the 70 percent rating.  38 C.F.R. 
§ 4.130.  
The November 2000 letter from the Vet Center, which indicates 
the veteran's PTSD severely impaired the veteran's ability to 
establish and maintain effective relationships, is also 
consistent with the 70 percent rating.  Id.  Further, while 
the treatment provider indicated the veteran would be 
unemployable if he was working for someone else, the fact 
remained, the veteran was self-employed.

Upon VA examination in February 2001, the veteran again 
reported self-employment.  He was oriented times three.  He 
indicated that he had past suicidal thoughts, but was without 
suicidal or homicidal ideation.  His affect was appropriate 
and the veteran denied hallucinations or delusions.  The 
veteran was assigned a GAF of 57, reflecting moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

A letter from the Vet Center dated in October 2003 noted 
suicidal thoughts, but indicated the veteran had no plan.  
Finally, upon VA examination in March 2005, the veteran's 
speech was logical and goal directed.  There was no evidence 
of any kind of psychotic thought process or perceptual 
disturbance.  The veteran was very neatly groomed and 
dressed.  The veteran reported being self-employed.  He was 
assigned a GAF of 50, reflecting serious symptoms.

In sum, neither during the period prior to November 7, 1996, 
nor subsequent thereto, when applying the appropriate 
schedular criteria, does the veteran's PTSD give rise to a 
100 rating.  During both periods under consideration, PTSD 
was never productive of total social or industrial 
impairment.  The veteran has remained married for 24 years 
and has two grandchildren who live with him.   

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's PTSD 
and its effects on his earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The 
veteran has testified that his income has substantially 
declined from approximately $150,000 when he was working as a 
salesman, to his current salary of approximately $30,000, 
which is indicative of his total occupational impairment.  
However, as previously noted, the veteran has been self-
employed since 1993.   

The RO did consider the criteria for assignment of an 
extraschedular evaluation; however, it did not grant an 
increased evaluation on this basis.  The Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the VA 
Undersecretary for Benefits or the Director of the VA 
Compensation & Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the unusual case where the schedular evaluation is found to 
be inadequate, an extraschedular evaluation may be assigned 
commensurate with impairment in the average earning capacity 
due exclusively to the service-connected disability or 
disabilities.  
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's PTSD, 
presented such an unusual or exceptional disability picture 
at any time so as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 
C.F.R. § 4.1. 

The schedular evaluation in this case was not inadequate.  
There is no evidence of an exceptional disability picture in 
this case.  The veteran has not offered any objective 
evidence of any symptoms due to his PTSD, which would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).



ORDER

Entitlement to service connection for DJD of the lumbar spine 
and left SI joint is denied.

Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure, is denied.

Entitlement to an initial disability rating in excess of 70 
percent disabling for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


